DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
It is noted that every claim term is being interpreted based on its plain and ordinary meaning unless otherwise noted. E.g. “cochlear” is presumed to mean pertaining to a human cochlea, an electrode is presumed to be an electrode, an array a spatial arrangement of more than one of something, etc. 
The one potentially obfuscatory term worth deeper analysis on the record is “temporal location”. In particular since the application relates to a method of using a device in combination with the human cochlea, it is not immediately clear whether “temporal” refers to the bone, since the cochlea lies near the temporal bone and the word “location” typically is utilized in a spatial sense to refer to the relative placement of something. It is further not clear if “temporal” might refer to the temporal lobe of the brain, since the auditory cortex lies in the temporal lobe and processes the neural signals induced in the cochlea, with the term “location” again most typically utilized in a spatial sense. Thus, stating “inducing…” or “measuring…” “at a plurality of temporal locations” and “determining…based on a change between…the first temporal location to the second temporal location” could understandably be misinterpreted to mean that the current flow is induced at different locations along or within the temporal bone or temporal lobe, or that the determination is being based on a change between measured electrical properties at two spatially separate places within the temporal bone or temporal lobe.
However, it is noted that neither of these is the case in the instant application when interpreted in view of the Specification. In the instant case, “temporal” is used in relating to time, and “location” ostensibly to mean a particular measured position. Thus, a “temporal location” as used in the instant claims is no more than a particular position or point in time. This is clear from e.g. paragraph [0008], which states that a time period exists between the temporal locations. [0075] establishes that the time period is a passage of time of less than 10 minutes. [0077] slightly rephrases things and states that the temporal locations have a “temporally spaced apart manner”, i.e. they are simply two different moments in time, one following the other by some time period. [0078] states that the temporal locations are something which can be executed, and the first temporal location is simply some time e.g. during the insertion process, and the second temporal location is any amount of time after the first temporal location. Thus, the first temporal location and second temporal location are no more or less than a simple marked moment in time, what one of ordinary skill in the art might label t1 and t2. Thus, with claim 1 serving as an example, it is being interpreted that current flow is induced in the cochlea at a plurality of temporal locations, i.e. a plurality of times, each subsequent the previous time (e.g. an electrode is energized at t1 = 0, which may be any time; the or another electrode is energized at t2 the length of the time period after t1, the or another electrode may be energized at t3 following t2, etc.); the one or more electrical properties are measured at one or more locations at t1, t2,…, etc. and determination of whether or not trauma has occurred is based on a change in the measured electrical property from the first and second temporal locations, i.e. between t1 and t2, i.e. the change exhibited over a time period between arbitrary t1 marking the starting moment in time and t2 marking the ending moment in time of the time period. It is clear that this is the only interpretation supported or intended by the instant Disclosure.
One other term warranting discussion is “phenomenon” as utilized in claims 14-20. A general definition of the term (as found in Merriam-Webster) is “an observable fact or event” or “a fact or event of scientific interest susceptible to scientific description and explanation”. While additional definitions afford the connotation of a “rare or significant” or “unusual or abnormal” event or occurrence, these are not the primary denotation of the term and the additional concept of being rare, significant, unusual, or abnormal is not required for something to be considered a phenomenon. Turning to the Specification, [0070] indicates that the presence and/or absence of certain phenomenon in the cochlea can be inferred or deduced by evaluating impedance between read electrodes, but does not further define “phenomenon”. Paragraph [0087] provides exemplary embodiments in which a physical phenomenon might be trauma that is a tear or laceration in a wall of the cochlea, or blood entering the cochlea , exhibiting an impedance that is increased relative that which would be the case for normal perilymph. Paragraph [0088] also describes phenomenon to mean temperature in a warm pool near where cold water has been poured in being lower than other locations of the pool. [0090] indicates that other non-limiting examples of a phenomenon might be “particular electrodes of interest being closer to the modiolus wall of the cochlea relative to other electrodes, an open circuit in the implant, etc.”. [0101] indicates that phenomenon might be exemplified as blood entry into the cochlea or trauma due to electrode array insertion. [0104] indicates that for time periods of 3, 4, …, 15 minutes or more, the phenomenon can be “likely something other than blood in the cochlea or something other than trauma resulting from the insertion process of the electrode array, etc.” This is the extent of the guidance provided in Applicant’s disclosure regarding the term “phenomenon”. Thus, an understanding of its ordinary meaning in light of that which is further provided by the Specification suggests that “phenomenon” is a relatively broad term that, while encompassing of blood in the cochlea or trauma due to electrode insertion as claimed elsewhere, or relative position of electrodes to the modiolus wall, or an open circuit of the implant, should not be so limited per Applicant’s own disclosure that the examples are meant to be non-limiting and through use of “etc.”. Thus, a BRI of “phenomenon” includes the above listed conditions, as well as a broader range of possible outcomes covered by the general definition of “an observable event” or “an event of scientific interest”. 
Should further claim interpretation be deemed necessary, it will be provided in the body of the prior art rejection below pertinent to the specific claim to which the interpretation is applied. In the absence of further interpretation being explicitly set forth, as stated above every term in the claims is being given its plain and ordinary meaning.

Claim Objections
Claim 1, 4, and 5 are objected to because of the following informalities: 
Regarding claim 1, “the first temporal location” and “the second temporal location” lack proper antecedent basis , as only “a plurality of temporal locations” has previously been recited.
Regarding claims 4 and 5, “the time period” in line 2 of each respective claim lacks proper antecedent basis, since claim 1 from which each depends never mentions a time period.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites at line 4 “measuring one or more electrical properties”, thus encompassing situations in which only one electrical property is measured as well as situations in which more than one electrical property is measured. However, at lines 6-7, the claim recites “determining…based on a change between the measured electrical properties”, which omits the original situation in which only one electrical property is measured from its scope, creating a discrepancy. Therefore, uncertainty arises as to the intended scope of the claims as it is unclear whether the second statement is referring to the same or different electrical properties, and if the same properties whether it is within the intended scope of the claim for only one electrical property to be measured, or if more than one is required.
The discrepancy deepens in claims 2 and 3, which revert to reciting “the change in the measured electrical property” in the singular, even though claim 1 only makes reference to a change being of “the measured electrical properties” in the plural. Thus indefiniteness again arises as it is unclear whether proper antecedent basis is being followed, and whether the scope of the claims encompasses measured electrical properties only in the singular, only in the plural, or both.
Regarding each of claims 4 and 5, “the plurality of locations” creates uncertainty and indefiniteness within the claim as it is unclear whether it is referring to “the plurality of temporal locations” or “[the] one or more locations in the cochlea”, both of which are recited in claim 1 from which claims 4 and 5 depend. Consistency of the claim terms being used is requested in order to alleviate the ambiguities introduced by seemingly utilizing multiple different terms to refer to a single claim element (i.e. in this case the claims should be amended to recite either --the plurality of temporal locations-- or --the one or more locations in the cochlea--).
Regarding claim 6, a similar request is made to amend “property(s)” to read --the one or more electrical properties-- to provide consistency throughout the claims.
Regarding claim 23, the second recitation of “an electrical property” at lines 7-8 lacks proper antecedent basis, since the similarly worded “an electrical property” is already recited in line 4. The claim is indefinite because it is unclear whether the second recitation is referencing back to the first, or if it represents a different electrical property being evaluated.
Regarding claim 24, the term “rapid” is a relative term which renders the claim indefinite. The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Rapid” is generally defined as “happening in a short time or at a fast pace”. However, without any context or frame of reference, it is impossible to determine what would be considered a “rapid” change rather than a normal change or a slow change. The Specification provides no values, ranges, or examples of impedance measurements or rates of change that would allow one to ascertain the requisite degree of change required to be considered rapid. Thus, the claim is indefinite because the scope of “rapid” is not sufficiently defined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Polak (US 2020/0375667 A1, hereinafter Polak’667).
It is acknowledged that Polak’667 relies on the filing date of Provisional Application No. 62/645,883 to qualify as prior art under 35 U.S.C. §102(a)(2). A review of the ‘883 provisional will quickly and unquestioningly show that the drawings filed in the non-provisional are identical to those filed in the provisional. Likewise the specification of the non-provisional (other than the priority claim in the first paragraph) is identical to the specification of the provisional. Similarly the original claims filed in the non-provisional are identical to those of the provisional. Thus, it is without doubt or room for argument that every iota of that which is contained in Polak’667 is deserving of the provisional filing date of 21 March 2018, which precedes the effective filing date of the instant application (26 March 2018) and thus qualifies the entirety of Polak’667 as prior art under 35 U.S.C. § 102(a)(2). Further, as there is no common assignment and no common inventors, there is no possibility that any of the exceptions under AIA  would be applicable.
Regarding claim 1, Polak’667 discloses a method (e.g. abstract - during surgical insertion; paragraph [0002] - methodology for detecting trauma created by surgical insertion of an electrode array into the cochlea paragraph [0020]; Figs. 3A-B, 4A-F; claims 8-14), comprising: energizing one or more electrodes of a cochlear electrode array to induce a current flow in the cochlea at a plurality of temporal locations (e.g. abstract - comparing current stimulus response data for at least one electrode contact to prior stimulus response data for at least one prior electrode contact, when performed during surgical insertion as stated, requires the current stimulus response data to have occurred a second time point following a first time point at which the prior stimulus response data was measured, i.e. one or more electrodes has been energized to provide the stimulus, which necessarily induces a current flow in order for the re to be stimulus response data, and the at least two stimulus response data must have been collected at two different times, i.e. temporal locations; paragraph [0013] - at least one measurement difference value a plurality of times; paragraphs [0024], [0026]; Fig. 3A, steps 302-305; Fig. 3B, steps 310-315; Fig. 4); measuring one or more electrical properties at one or more locations in the cochlea resulting from the induced current flow at the plurality of different temporal locations (e.g. paragraph [0021] - impedance, measuring and recording stimulus response; [0022] - parameters such as response latencies, amplitudes and/or frequencies and phases, which are electrical properties); and determining whether or not trauma has occurred based on a change between the measured electrical properties from the first temporal location to the second temporal location (e.g. abstract - potential trauma response is identified when at least one measurement difference value exceeds a defined difference value; paragraphs [0002], [0008]-[0013]).
Regarding claim 4, Polak’667 discloses evaluating the time period between a first temporal location and a second temporal location of the plurality of locations; and based on the evaluation of the time period, determining that trauma has occurred (ibid.; Fig. 3A, step 306 YES response; Fig. 3B, steps 312 and 316 YES response).  
Regarding claim 5, Polak’667 discloses evaluating the time period between a first temporal location and a second temporal location of the plurality of locations; and based on the evaluation of the time period, determining that trauma has not occurred (e.g. paragraphs [0012], [0025]; Fig. 3A, step 306 NO response; Fig. 3B, steps 312 and 316 NO response).  
Regarding claim 7, Polak’667 discloses determining that trauma has occurred (ibid.); and executing source localization techniques to identify an anatomical location of the trauma within the cochlea (e.g. paragraphs [0008], [0010], [0011], [0013], [0019], [0021], [0024], [0027], [0028], [0030] indicate wherein it would be determinable that the trauma has occurred at a given insertion depth).  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Polak’667 or, in the alternative, under 35 U.S.C. 103 as obvious over Polak’667 in view of Tsampazis et al. (US 2011/0087085 A1, hereinafter Tsampazis’085).
Regarding claim 14, as with claim 1 above Polak’667 discloses a method (e.g. abstract - during surgical insertion; paragraph [0002] - methodology for detecting trauma created by surgical insertion of an electrode array into the cochlea paragraph [0020]; Figs. 3A-B, 4A-F; claims 8-14), comprising: causing current to flow from a first electrode of an intra-cochlea electrode array to a second electrode of the intra-cochlea electrode array at a plurality of temporal locations (e.g. abstract; paragraphs [0013], [0024], [0026]; Fig. 3A, steps 302-305; Fig. 3B, steps 310-315; Fig. 4; paragraphs [0005], [0021], [0024] additionally mention that the reference electrode for stimulus delivery and recording can utilize one of an external reference electrode contact or another electrode contact of the cochlear array, such that stimulation to cause current flow would be performed using a first and second electrode of the array); measuring, at a third electrode and a fourth electrode of the intra-cochlea electrode array, respective voltages induced by the flowing current at the plurality of temporal locations (e.g. paragraph [0021] - impedance, wherein impedance is determined by measuring of voltage against a known current via Ohm’s law; paragraphs [0005], [0021], [0024] additionally mention that the reference electrode for stimulus delivery and recording can utilize one of an external reference electrode contact or another electrode contact of the cochlear array, such that measuring of voltages would be performed using a third and fourth electrode of the array); determining that a change between the voltage measurements at the third electrode and the fourth electrode has occurred between the temporal locations (ibid.); determining a time period between the temporal locations (ibid.; Figs. 3A-3B); and determining whether or not a phenomenon has occurred within the cochlea based on the determined time period (e.g. abstract - potential trauma response is identified when at least one measurement difference value exceeds a defined difference value; paragraphs [0002], [0008]-[0013]).
Alternately, should the relative electrode configurations used for delivery of stimulation and measuring not be considered to read on what is intended by applicant’s recitation of using a first and second electrode to cause current flow and a third and fourth electrode to measure respective voltages, in the same field of endeavor, Tsampazis’085 teaches that it is known for a cochlear implant system to use a four-point potential measurement to determine any residual tissue potential and a residual tissue/electrode interface potential, as well as a four-point impedance measurement by measuring respective voltages and currents arising at the respective electrodes to determine the impedance resultant from a current induced in the cochlea (such as the impedance determined in paragraph [0021] of Polak’667) (e.g. paragraphs [0017], [0018]. Tsampazis’085 teaches that such a four-point measurement configuration, using two electrodes for stimulation and two different electrodes for measuring, provides the system with enhanced functional information such as the ability to identify compliance, open/short circuits, and information about the tissue impedance that can provide information about a biological condition and reaction of the tissue during current stimulation for further diagnosis or study (e.g. paragraphs [0026], [0033]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Polak’667, with four-point potential and four-point impedance measurement as taught by Tsampazis’085, since such a modification would provide the predictable results of enhanced functional information such as the ability to identify compliance, open/short circuits, and information about the tissue impedance that can provide information about a biological condition and reaction of the tissue during current stimulation for further diagnosis or study.
Regarding claim 16, Polak’667 discloses wherein the phenomenon is trauma to the cochlea due to electrode array insertion (e.g. abstract; paragraphs [0002], [0008], [0010], [0012], [0013]).

Allowable Subject Matter
Claims 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The subject matter of each of claims 15 and 17-20, in combination with the limitations of claim 14 from which each of claims 15 and 17-20 depends, could either not be found or was not suggested in the prior art.  
Regarding claim 15, the subject matter not found was the method comprising use of an induced current to determine a change between voltage measurements at a third and fourth electrode has occurred between temporal locations, determining a time period between the temporal locations, and determining whether or not a phenomenon has occurred within the cochlea based on the determined time period, wherein the phenomenon is specifically blood entry into the cochlea, in combination with the other remaining steps of the combined claims 14 and 15.
Regarding claims 17 and 18, the subject matter not found was using the determined time period being between about 1 and about 4 minutes to determine that the phenomenon has occurred based on that time period, in combination with the other remaining steps in the claim when combined with claim 14.
Regarding claims 19 and 20, the subject matter not found was using the determined time period being longer than seven minutes to determine that the phenomenon has not occurred based on that time period, in combination with the other remaining steps in the claim when combined with claim 14.

Claims 2, 3, and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 2 and 6, the subject matter not found was analyzing the change in the measured electrical property to identify indications of blood in the cochlea, in combination with the other remaining steps in the claim when combined with claim 1.
Regarding claim 3, the subject matter not found analyzing the change in the measured electrical property to identify indications of a clot in the cochlea, in combination with the other remaining steps in the claim when combined with claim 1. 

Claims 23-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 23, the subject matter of the independent claim could either not be found or was not suggested in the prior art.  The subject matter not found was the method of applying electrical currents to one or more electrodes in a cochlea of a recipient at first and second temporal locations, obtaining first and second data at the first and second temporal locations indicative of an electrical property at a location of the cochlea, evaluating whether there is or is not a temporal change in the electrical property between the first and second temporal locations, and making a determination that there is blood and/or a clot in the cochlea based on the temporal change, in combination with the other remaining steps in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
13 May 2022